Case 6:20-cv-02233-RBD-EJK Document 78 Filed 06/29/21 Page 1 of 2 PageID 1135




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

HEALTHE, INC.,

      Plaintiff,

v.                                                 Case No. 6:20-cv-2233-RBD-EJK

HIGH ENERGY OZONE LLC; S.
EDWARD NEISTER; and
PATHOGEN PATH CONSULTING
LLC,

      Defendants.


                                     ORDER

      Plaintiff moves to dismiss Defendant Pathogen Path Consulting, LLC

(“PPC”), as PPC has no ownership rights in the patents disputed in this case. (Doc.

77.) Defendants do not oppose. (Id. at 4.) So the Court dismisses the claims against

PPC and terminates PPC as a party. See Fed. R. Civ. P. 41(a).

      Accordingly, it is ORDERED AND ADJUDED:

      1.     Plaintiff Healthe, Inc.’s Unopposed Motion to Dismiss Its Claims

             Against Defendant Pathogen Path Consulting LLC (Doc. 77) is

             GRANTED.

      2.     Plaintiff’s claims against Defendant Pathogen Path Consulting, LLC


                                           -1-
Case 6:20-cv-02233-RBD-EJK Document 78 Filed 06/29/21 Page 2 of 2 PageID 1136




            are DISMISSED WITHOUT PREJUDICE. (See Doc. 1.)

      3.    The Clerk is DIRECTED to terminate Defendant Pathogen Path

            Consulting LLC as a party to this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 28, 2021.




                                          -2-
